7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 23
Case 1:21-cv-00306-JJM-PAS Document6 Filed 07/26/21 Page 1 of 2 PagelD #: 74

AQ 240 (Rev. 07/10) Application to Proceed in District Court Without Prepay ing Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

 

for the
Chum Vasut canes
SCAMAR )
Do. )
ae to ) Civil Action No.
MANEDIOLD Spare POE)
efendant/Respondent

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

! am a piaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. Hincarcerated. | am being held at: HY CHIeAOO ER HOU re (Debec toy)

If employed there, or have an account in the institution, | have attached to this document a statement certified by i)
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. Tam also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2, Ifnot incarcerated. If.am employed, my employer’s name and address are:

om
My gross pay or wages are: $ () 1» and my take-home pay or wagesare: $ } soe

(specify pay period) —__

3, Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other selfemployment O Yes
(b) Rent payments, interest, or dividends O Yes
(c) Pension, annuity, or life insurance payments CF Yes
{d) Disability, or worker’s compensation payments m Yes
(e) Gills, or inheritances CF Yes
(f) Any other sources O Yes

 

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp. 24
Case 1:21-cv-00306-JJM-PAS Document6 Filed 07/26/21 Page 2 of 2 PagelD #: 75

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Casts (Short Form}

 

f
4, Amount of money that I have in cash or in a checking or savings account: $ () oe

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

AO pena et orrr

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense}!

YO og onary

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much | contribute to their support:

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable}:
DAO POW

Declaration. | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date: ape\2\ . NeXT FRLE WD

Applicant's signat re

NOC SED oy Ey ce 20g

Printed fame

 
